 Case 3:19-cv-01389-JPG Document 16 Filed 07/14/20 Page 1 of 3 Page ID #38




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JONATHAN W. BOHN, # 08570-025,                       )
                                                      )
                 Plaintiff,                           )
                                                      )
 vs.                                                  )   Case No. 19-cv-01389-JPG
                                                      )
 DR. MUNNEKKE                                         )
 and CAPTAIN STICKLES,                                )
                                                      )
                Defendants.                           )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       On December 23, 2019, Plaintiff Jonathan Bohn filed this action against two officials at

the United States Penitentiary located in Marion, Illinois, pursuant to Bivens v. Six Unknown

Named Agents, 403 U.S. 388 (1971). (Doc. 1). The Complaint did not survive screening under

28 U.S.C. § 1915A, and the Court dismissed the Complaint without prejudice. (Doc. 13).

       Plaintiff was granted leave to file a First Amended Complaint on or before May 7, 2020.

(Doc. 13). However, he was warned that the action would be dismissed with prejudice, if he failed

to do so by the deadline. (Id. at 3). He was also warned that the dismissal would count as one of

his three allotted “strikes” under 28 U.S.C. § 1915(g). (Id.). Plaintiff missed the deadline for filing

the First Amended Complaint, and he did not request an extension.

       On June 17, 2020, the Court entered a Notice of Impending Dismissal that extended the

deadline until July 6, 2020. (Doc. 15). Plaintiff was again warned that failure to comply with the

Order would result in dismissal of the action with prejudice and a “strike.” (Id.).




                                                  1
 Case 3:19-cv-01389-JPG Document 16 Filed 07/14/20 Page 2 of 3 Page ID #39




       Plaintiff also missed the extended deadline. A week has passed since it expired. He still

has not requested an extension. Plaintiff’s mail has also been returned to the Court undeliverable.

(Docs. 11, 12, and 14).

       The Court will not allow this matter to linger indefinitely. This action shall be dismissed

with prejudice for failure to comply with the Court’s Orders (Docs. 13 and 15) to file a First

Amended Complaint and/or to prosecute his claims. See FED. R. CIV. P. 41(b). The dismissal shall

count as one of Plaintiff’s three allotted “strikes” within the meaning of Section 1915(g).

                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Orders to file a First Amended Complaint (Docs. 13

and 15) and prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051

(7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts as a

“strike” within the meaning of 28 U.S.C. § 1915(g).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal. Moreover, if the appeal is found

to be nonmeritorious, Plaintiff may also incur another “strike.” A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of judgment, and this 28-day deadline cannot be extended.



                                                  2
Case 3:19-cv-01389-JPG Document 16 Filed 07/14/20 Page 3 of 3 Page ID #40




    The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

    IT IS SO ORDERED.

    DATED: July 14, 2020

                                              s/J. Phil Gilbert
                                              J. PHIL GILBERT
                                              United States District Judge




                                          3
